             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 1 of 56




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

TERESA WELLS AND                          )
JOSEPH WELLS,                             )
                                          )
      Plaintiffs,                         )       Civil Action No. CIV-20-1301-R
                                          )
      v.                                  )       JURY TRIAL DEMANDED
                                          )       ATTORNEY’S LIEN CLAIMED
JOHNSON & JOHNSON, a New                  )
Jersey corporation;                       )
and ETHICON, INC., a New Jersey           )
corporation                               )
                                          )
      Defendants.                         )

                                     COMPLAINT

      COME NOW Plaintiffs, who by and through the undersigned counsel, hereby

submit this Complaint and Jury Demand against Johnson & Johnson and Ethicon, Inc.

(“Defendants”) for compensatory and punitive damages, equitable relief, and such other

relief deemed just and proper arising from Plaintiff’s injuries from her pelvic mesh

implants manufactured by Defendants. In support of this Complaint, Plaintiffs allege the

following.

                                       PARTIES

A. Plaintiff

      1.       Plaintiff Teresa Wells (“Ms. Wells”) is a citizen and resident of Oklahoma

City, Oklahoma County, Oklahoma.

      2.       Ms. Wells was implanted with Ethicon’s Gynemesh pelvic mesh product

by Dr. Abbas Shobeiri at Oklahoma University Medical Center in Oklahoma City,


                                              1
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 2 of 56




Oklahoma on June 4, 2007.

       3.      Ms. Wells subsequently developed complications arising from the implant

of the Ethicon pelvic mesh product, including mesh implant complications necessitating

removal, worsening mixed incontinence, pelvic pain, dyspareunia, difficulty voiding,

dysuria, frequency, nocturia, urinary tract infections, and urgency.

       4.      Plaintiff, Joseph Wells, is a citizen and resident of Oklahoma City,

Oklahoma County, Oklahoma. At all times relevant, he is and was married to Ms. Wells.

       5.      All references to “Plaintiff” in the singular refer to Plaintiff Teresa Wells.

B. Defendants

       6.      Defendant Johnson & Johnson (“J&J”) is a corporation organized and

existing under the laws of New Jersey, maintaining its principal place of business at 1

Johnson & Johnson Plaza, New Brunswick, New Jersey 089333.

       7.      J&J organizes its subsidiary businesses into individual Business Units to

coordinate the development, manufacture, testing, marketing promotion, training,

distribution and sale of its pelvic floor repair products.

       8.      Within J&J there are three sectors: medical devices and diagnostics,

pharmaceutical, and consumer.

       9.      Within the medical devices and diagnostic sector are “Business Units”

including the “Ethicon Franchise.”

       10.     The Ethicon Franchise was charged by J&J with the design, development,

promotion, marketing, testing, training, distribution and sale of the pelvic floor repair

products at issue in this case.

                                               2
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 3 of 56




       11.     The Company Group Chairman and Worldwide Franchise Chairman for

the Ethicon Franchise, Gary Pruden, is employed by J&J.

       12.     The companies which comprise the Ethicon Franchise are thus controlled

by J&J and include, but are not limited to, Ethicon Inc., Ethicon LLC, Ethicon LTD. J&J

is a citizen of New Jersey.

       13.     Defendant, Ethicon, Inc., is a wholly owned subsidiary of Defendant J&J

located in Somerville, New Jersey. Ethicon, Inc. is a corporation organized and existing

under New Jersey law, maintaining its principal place of business at 555 US Route 22,

Somerville, New Jersey 08876. Ethicon, Inc. is a citizen of New Jersey.

       14.     J&J and Ethicon, Inc. are collectively referred to herein as “Ethicon” or

“Defendants”.

       15.     All acts and omissions of the above-referenced Defendants as described

herein were done by its agents, servants, employees, and/or owners, acting in the course

and scope of their respective agencies, services, employments and/or ownership.

                              JURISDICTION AND VENUE

       16.     Federal subject matter jurisdiction is based upon 28 U.S.C. § 1332(a), in

that there is complete diversity among Plaintiffs and Defendants and the amount in

controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs.

       17.     Defendants have significant contacts with this federal judicial district

therefore they are subject to the personal jurisdiction of the Court in this district. A

substantial part of the events and omissions giving rise to Plaintiffs’ causes of action



                                             3
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 4 of 56




occurred in this federal judicial district and therefore, pursuant to 28 U.S.C. § 1391(a),

venue is proper in this district.

                               FACTUAL BACKGROUND

       18.     Surgical mesh products have been used to repair abdominal hernias since

the 1950s.

       19.     In the 1970s, gynecologists began using surgical mesh products designed

for abdominal hernia repair to surgically repair prolapsed organs.

       20.     In the 1990s, gynecologists began using this surgical mesh for the surgical

treatment of pelvic organ prolapse (“POP”) and stress urinary incontinence (“SUI”).

       21.     Manufacturers, including Defendants, began to modify the mesh used in

hernia repair to be used as products specifically intended to correct POP and SUI.

       22.     A pe lv ic organ prolapse occurs when a pe lv ic organ, such as the

bladder, drops (“prolapses”) from its normal position and pushes against the walls of the

vagina. Prolapse can happen if the muscles that hold the pelvic organs in place become

weak or stretched from childbirth or surgery. More than one pelvic organ can prolapse

at the same time. Organs that can be involved in a pelvic organ prolapse include the

bladder, the uterus, the bowel and the rectum.

       23.     Defendants’ pelvic mesh products are targeted for women who suffer from

pelvic organ prolapse and/or stress urinary incontinence as a result of the weakening or

damage caused to the walls of the vagina. These products are specifically promoted to

physicians and patients as an innovative, minimally invasive procedure with minimal

local tissue reactions, minimal tissue trauma and minimal pain while correcting vaginal

                                              4
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 5 of 56




prolapse, stress urinary incontinence, pelvic organ prolapse and/or rectocele.

       24.     Surgical mesh, including mesh used in pelvic mesh products, is a

medical device that is generally used to repair weakened or damaged tissue. It is made

from porous absorbable or non-absorbable synthetic material or absorbable biologic

material. In urogynecologic procedures, surgical mesh is permanently implanted to

reinforce the weakened vaginal wall to repair pelvic organ prolapse or to support the

urethra to treat urinary incontinence. Most pelvic mesh products are comprised of

non-absorbable, synthetic, monofilament polypropylene mesh and/or collagen.

       25.     Defendants sell pelvic mesh “kits” which can include not only the surgical

mesh, but also tissue fixation anchors and insertion tools. The products manufactured

by Defendants are considered Class II medical devices.

       26.     These pelvic mesh products contain polypropylene mesh. Despite claims

that this material is inert, the scientific evidence shows that this mesh material is

biologically incompatible with human tissue and promotes an immune response in a

large subset of the population receiving Defendants’ pelvic mesh products. This immune

response promotes degradation of the polypropylene mesh, as well as the pelvic tissue,

and can contribute to the formation of severe adverse reactions to the mesh.

       27.     At all times material, Defendants were aware or had actual knowledge of

this information and withheld/omitted and/or misrepresented this information to

Plaintiff, Plaintiff’s implanting medical providers, the medical community, the FDA, and

the public at large.

       28.     Despite claims that polypropylene mesh is inert, the scientific evidence

                                             5
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 6 of 56




shows that this material is biologically incompatible with human tissue and when used

as a woven or knitted alloplastic textile prosthetic mesh for pelvic floor repair,

polypropylene and other surgical polymers promote a severe foreign body reaction and

chronic inflammatory response in a large subset of the population implanted with

Defendants’ pelvic mesh products. This “host defense response” by a woman’s pelvic

tissues promotes degradation of the polypropylene mesh and the pelvic tissue, and causes

chronic inflammation of the pelvic tissue, shrinkage or contraction of the mesh leading

to nerve entrapment, further inflammation, chronic infectious response and chronic pain.

It also can cause new-onset painful sexual relations, significant urinary dysfunction,

vaginal shortening and anatomic deformation, and can contribute to the formation of

severe adverse reactions to the mesh.

       29.     At all times material, Defendants were aware or had actual knowledge of

this information and withheld/omitted and/or misrepresented this information to Plaintiff,

Plaintiff’s implanting medical providers, the medical community, the FDA, and the

public at large.

       30.     Furthermore, pelvic mesh products containing collagen cause hyper-

inflammatory responses leading to problems including chronic pain and fibrotic reaction.

Defendants’ collagen-containing products disintegrate after implantation into the female

pelvis. The collagen-containing products cause adverse tissue reactions, and are causally

related to infection, as the collagen is a foreign organic material. Cross linked collagen

is harsh upon the female pelvic tissues because it hardens the bodily tissues.

       31.     At all times material, Defendants were aware or had actual knowledge of

                                             6
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 7 of 56




this information and withheld/omitted and/or misrepresented this information to

Plaintiff, Plaintiff’s implanting medical providers, the medical community, the FDA, and

the public at large.

       32.     When these pelvic mesh products are inserted in the female body

according to the manufacturers’ instructions, it creates a non-anatomic condition in the

pelvis leading to chronic pain and functional disabilities.

       33.     In 1996, the FDA cleared the first pelvic mesh products for use in the

treatment of stress urinary incontinence (SUI). These products included products

manufactured, marketed, and distributed by Defendants. These products were

approved by the FDA under the abbreviated 510(k) approval process. Section 510(k)

provides for marketing of a medical device if the device is deemed “substantially

equivalent” to other predicate devices marketed before May 28, 1976. No formal review

for safety or efficacy is required, and no formal review for safety or efficacy was ever

conducted with regard to the pelvic mesh products.

       34.     At various times, Defendants sought and obtained Food and Drug

Administration (“FDA”) clearance to market the pelvic mesh products under Section

510(k) of the Medical Device Amendment. Section 510(k) allows marketing of medical

devices if the device is deemed substantially equivalent to other legally marketed

predicate devices marketed prior to May 28, 1976. This clearance process did not require

Defendants to prove the safety or efficacy of the pelvic mesh products and, thus, a formal

review of the safety and efficacy of the pelvic mesh products was never conducted with

regard to the products.

                                              7
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 8 of 56




       35.     Defendants’ pelvic mesh products have been and continue to be marketed

to the medical community and directly to patients as safe, effective, reliable medical

devices; implanted by safe and effective, minimally invasive surgical techniques for the

treatment of medical conditions, primarily vaginal vault prolapse, stress urinary

incontinence, pelvic organ prolapse and/or rectocele, and as safer and more effective as

compared to the traditional products and procedures for treatment, and other competing

pelvic mesh products.

       36.     The Defendants have marketed and sold the pelvic mesh products to the

medical community at large and directly to patients through carefully planned,

multifaceted marketing campaigns and strategies. These campaigns and strategies

include, but are not limited to, aggressive marketing to health care providers at medical

conferences, hospitals, private offices, and include the provision of valuable cash and

non-cash benefits to health care providers.

       37.     Defendants also utilized documents, patient brochures and websites,

offering exaggerated and misleading expectations as to the safety and utility of the pelvic

mesh products. Defendants further engaged in direct-to-consumer marketing specifically

designed to drive consumers to seek out these products for implantation into their bodies.

A.     Defendants’ Pelvic Mesh Products

       38.     At all times material to this action, the Defendants were in the business

of developing, designing, licensing, manufacturing, distributing, selling, marketing,

advertising, and delivering, and introducing into interstate commerce, including, inter

alia, within the United States, either directly or indirectly through third parties,

                                              8
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 9 of 56




subsidiaries or related entities, pelvic mesh products.

       39.     Each of these p r o d u c t s was cleared for sale in the United States after

the Defendants made assertions to the Food and Drug Administration of “Substantial

Equivalence” under Section 510(k) of the Food, Drug and Cosmetic Act; this clearance

process does not require the applicant to prove safety or efficacy.

       40.     On October 20, 2008, the Food and Drug Administration (“FDA”) issued

a Public Health Notification that described over 1,000 complaints (otherwise known as

“adverse events”) that had been reported over a three-year period relating to Pelvic mesh

products.

       41.     Although the FDA notice did not identify the transvaginal mesh

manufacturers by name, the FDA’s MAUDE database indicates that the Defendants are

the manufacturers of pelvic mesh products that are the subject of the notification.

       42.     On July 13, 2011, the FDA issued a new warning regarding serious

complications associated with pelvic mesh products, including the products

manufactured, marketed and distributed by Defendants. In this warning, the FDA

indicated that “serious complications associated with surgical mesh for transvaginal

repair of POP are not rare.” (emphasis in the original). The FDA had also received

increased reports of complications associated with the pelvic mesh products used in both

pelvic organ prolapse and stress urinary incontinence cases.

       43.     The FDA Safety Communication also stated, “Mesh contraction

(shrinkage) is a previously unidentified risk of transvaginal POP repair with mesh that

has been reported in the published scientific literature and in adverse event reports to the

                                              9
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 10 of 56




FDA . . . Reports in the literature associate mesh contraction with vaginal shortening,

vaginal tightening and vaginal pain.” (emphasis in original).

       44.     The FDA Safety Communication further indicated that the benefits of

using pelvic mesh products instead of other feasible alternatives did not outweigh the

associated risks. Specifically, the FDA Safety Communication stated: “it is not clear

that transvaginal POP repair with mesh is more effective than traditional non-mesh repair

in all patients with POP and it may expose patients to greater risks.”

       45.     Contemporaneously with the Safety Communication, the FDA released a

publication titled “Urogynecologic Surgical Mesh: Update on the Safety and

Effectiveness of Transvaginal Placement for pelvic Organ Prolapse” (the “White

Paper”). In the White Paper, the FDA noted that published, peer-reviewed literature

demonstrates that “[p]atients who undergo POP repair with mesh are subject to mesh-

related complications that are not experienced by patients who undergo traditional

surgery without mesh.”

       46.     The FDA summarized its findings from its review of the adverse event

reports and applicable literature stating that it “has NOT seen conclusive evidence that

using transvaginally placed mesh in POP repair improves clinical outcomes any more

than traditional POP repair that does not use mesh, and it may expose patients to greater

risks.” (Emphasis in original).

       47.     The White Paper further stated that “these products are associated with

serious adverse events . . . Compounding the concerns regarding adverse events are

performance data that fail to demonstrate improved clinical benefit over traditional non-

                                             10
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 11 of 56




mesh repair.” In its White Paper, the FDA advises doctors to, inter alia, “[r]ecognize that

in most cases POP can be treated successfully without mesh thus avoiding the risk of

mesh related complications.” The White Paper concludes by stating that the FDA “has

identified serious safety and effectiveness concerns over the use of surgical mesh for the

transvaginal repair of pelvic organ prolapse.”

       48.     On August 25, 2011, Public Citizen, a consumer advocacy group,

submitted a petition to the FDA seeking to ban the use of pelvic mesh products in pelvic

repair procedures. In its Petition, Public Citizen warned that pelvic mesh products should

be recalled because they offer no significant benefits, but expose patients to serious risks

and the potential for permanent life-altering harm. Joining Public Citizen as co-

petitioners were Dr. L. Lewis Wall, a professor of obstetrics and gynecology at

Washington University in St. Louis, and Dr. Daniel S. Elliott, a urologic surgeon

specializing in female urology at the Mayo Clinic in Rochester, Minnesota.

       49.     In a December 2011 Joint Committee Opinion, the American College of

Obstetricians and Gynecologists (“ACOG”) and the American Urogynecologic Society

(“AUGS”) also identified physical and mechanical changes to the transvaginal mesh

inside the body as a serious complication associated with transvaginal mesh, stating:

       There are increasing reports of vaginal pain associated with changes that can
       occur with mesh (contraction, retraction, or shrinkage) that result in taut
       sections of mesh . . . Some of these women will require surgical intervention
       to correct the condition, and some of the pain appears to be intractable.

       50.     The ACOG/AUGS Joint Committee Opinion also recommended, among

other things, that “[p]elvic organ prolapse vaginal mesh repair should be reserved for


                                              11
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 12 of 56




high-risk individuals in whom the benefit of mesh placement may justify the risk.”

       51.     As is known to the Defendants, the risks associated with POP repair are

the same as SUI repair. However, the data regarding the magnitude and frequency of

these known risks are not as developed as the data on POP repair. The FDA recognized

this, as demonstrated by its Section 522 Orders issued to manufacturers of pelvic mesh

products used to treat SUI in January of 2012.

       52.     In September 2011, the FDA acknowledged the need for additional data

and noted in “Surgical Mesh For Treatment of Women with pelvic Organ Prolapse and

Stress Urinary Incontinence” that the literature and information developing on SUI repair

with pelvic mesh products “indicate[] that serious complications can occur . . . [and] a

case can be made for additional premarket and/or post market studies to better address

the risk/benefit of all mesh products used for SUI.”

       53.     Defendants did not, and have not, adequately studied the extent of the risks

associated with the products. In January 2012, the FDA recognized the risk to women

and mandated additional studies to further investigate these risks.

       54.     In 2016, the FDA reclassified Defendants’ transvaginal POP products into

Class III or high risk.

       55.     On April 16, 2019, the FDA ordered all transvaginal POP device

manufacturers, including Defendants, to stop selling and distributing these products

immediately. The FDA had not received sufficient evidence to assure that the probable

benefits of these devices outweighed their probable risks, and concluded that these

products do not have a reasonable assurance of safety and effectiveness.

                                              12
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 13 of 56




       56.     Defendants knew or should have known that the products unreasonably

exposed patients to the risk of serious harm while conferring no benefit over available

feasible alternatives that do not involve the same risks. At the time Defendants began

marketing each of their pelvic mesh products, Defendants were aware that their pelvic

mesh products were associated with each and every one of the adverse events

communicated by the FDA in its July 13, 2011, safety communication. Despite claims

that polypropylene mesh is inert, the scientific evidence shows that this material as

implanted in the Plaintiff is biologically incompatible with human tissue and when used

as a woven or knitted alloplastic textile prosthetic mesh for pelvic floor repair,

polypropylene and other surgical polymers promote a severe foreign body reaction and

chronic inflammatory response in a large subset of the population implanted with

Defendants’ pelvic mesh products. This “host defense response” by a woman’s pelvic

tissues promotes degradation of the polypropylene mesh and the pelvic tissue, causes

chronic inflammation of the pelvic tissue, causes shrinkage or contraction of the mesh

leading to nerve entrapment, further inflammation, chronic infectious response and

chronic pain, causes new-onset painful sexual relations, significant urinary dysfunction,

vaginal shortening and anatomic deformation, and can contribute to the formation of

severe adverse reactions to the polypropylene mesh.

       57.     The FDA defines both “degradation” and “fragmentation” as “device

problems” to which the FDA assigns a specific “device problem code.” “Material

Fragmentation” is defined as an “[i]ssue associated with small pieces of the device

breaking off unexpectedly” and “degraded” as an “[i]ssue associated with a deleterious

                                             13
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 14 of 56




change in the chemical structure, physical properties, or appearance in the materials that

are used in device construction.”

       58.     Defendants knew or should have known about the pelvic mesh products’

risks and complications identified in the FDA Safety Communications and the

ACOG/AUGS Joint Committee Opinion.

       59.     Defendants also knew or should have known that: (1) some of the predicate

products for the pelvic mesh products had high failure and complication rates, resulting

in the recall of some of these predicate devices (including a medical device known as the

Protogen device); (2) that there were and are differences between the Defendants’ pelvic

mesh products and some or all of the predicate products, rendering them unsuitable for

designation as predicate products; (3) that significant differences exist and existed

between the pelvic mesh products and their predecessor and predicate products, such that

the disclosures to the FDA were and are incomplete and misleading; and (4) that the

pelvic mesh products were and are causing numerous patients severe injuries and

complications.

       60.     The Defendants suppressed this information and failed to accurately and

completely disseminate or share this and other critical information with the FDA, health

care providers and the patients. As a result, the Defendants actively and intentionally

misled and continue to mislead the public, including the medical community, health care

providers and patients, into believing that the pelvic mesh products and the procedures

for implantation were and are safe and effective, leading to the prescription for and

implantation of the pelvic mesh products into Plaintiff.

                                             14
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 15 of 56




       61.     Defendants also failed to perform or rely on proper and adequate testing

and research in order to determine and evaluate the risks and benefits of their pelvic mesh

products. Defendants’ above-referenced failures continue to this day.

       62.     Defendants failed to design and establish a safe, effective procedure for

removal of the pelvic mesh products. Therefore, in the event of a failure, injury, or

complications, it is impossible to easily and safely remove the pelvic mesh products.

Defendants’ above-referenced failures continue to this day.

       63.     Feasible and suitable alternative designs as well as suitable alternative

procedures and instruments for implantation have existed at all times relevant as

compared to the Defendants’ pelvic mesh products.

       64.     The pelvic mesh products were at all times utilized and implanted in a

manner foreseeable to the Defendants, as Defendants generated the instructions for use,

created the procedures for implanting the devices and trained the implanting physicians.

       65.     Furthermore, the Defendants provided incomplete, insufficient and

misleading training and information to physicians, in order to increase the number of

physicians utilizing their pelvic mesh products, and thus increase the sales of the pelvic

mesh products, and also leading to the dissemination of inadequate and misleading

information to patients, including Plaintiff. Defendants’ above-referenced failures

continue to this day.

       66.     To this day, the Defendants’ pelvic mesh products continue to be

marketed to the medical community and to patients as safe, effective and reliable

medical devices, implanted by safe, effective and minimally invasive surgical

                                              15
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 16 of 56




techniques, and as safer and more effective as compared to available feasible alternative

treatments of pelvic organ prolapse and/or stress urinary incontinence and other

competing products.

       67.     Defendants misrepresented, omitted and downplayed the known risks,

dangers, adverse events, contraindications, defects and disadvantages of the products,

and advertised, promoted, marketed, sold and distributed the products as safe medical

devices when Defendants knew or should have known that the products were not safe

for their intended purposes, and that the products would cause, and did cause, serious

medical problems, and in some patients, including the Plaintiff, catastrophic injuries.

Further, while some of the problems associated with the products were made known to

physicians, the magnitude and frequency of these problems were not disclosed and were

hidden from physicians.

       68.     Contrary to Defendants’ representations and marketing to the medical

community and to the patients themselves, the products have high rates of failure, injury,

and complications, fail to perform as intended, require frequent and often debilitating re-

operations, and have caused severe and irreversible injuries, conditions, and damage to

a significant number of women, including the Plaintiff, making them defective under the

law.

       69.     The specific nature of the products’ defects include, but are not limited to,

the following:

               a.     the use of polypropylene in the prod ucts and the adverse tissue

                      reactions and host defense response that result from such material,

                                               16
Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 17 of 56




        causing adverse reactions and serious, permanent injuries

        including, but not limited to, painful recurrent erosions and

        associated intractable pain;

  b.    the design of the pro ducts to be inserted into and through an

        area of the body that is blood vessel rich, nerve dense, and bacteria

        laden leading to excessive blood loss and vascular damage,

        permanent nerve injury and associated chronic, intractable

        neuropathic pain, contaminated permanently-implanted mesh

        causing chronic infections, subclinical infections and biofilms,

        enhanced chronic inflammatory response, chronic wound healing

        with tissue destruction, as well as numerous other adverse reactions

        and serious and permanent injuries;

  c.    biomechanical issues with the design of the products which result

        in a non-anatomic condition leading to contraction or shrinkage of

        the mesh inside the body, that in turn causes surrounding tissue to

        become eroded, inflamed, fibrotic and infected, resulting in serious

        and permanent injury;

  d.    the propensity of the mesh design characteristics of the products for

        plastic deformation when subjected to tension both during

        implantation and once implanted inside the body which causes the

        mesh, or portions thereof, to be encapsulated in a rigid scar plate

        which leads to nerve entrapment, bacterial entrapment, tissue

                                17
Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 18 of 56




        destruction, enhanced inflammatory and fibrotic response and

        chronic pain;

  e.    the propensity of the products to become rigid and inflexible,

        causing them to be improperly mated to the delicate and sensitive

        areas of the vagina and pelvis where they are implanted, and

        causing discomfort and pain with normal daily activities that

        involve movement in the pelvic region (e.g., intercourse,

        defecation, walking);

  f.    the propensity of the products for degradation or fragmentation over

        time, which causes an increased surface area that leads to enhanced

        chronic inflammatory and fibrotic reaction, causes a “barbed wire”

        or “saw blade” effect by the fragmented surface “sawing” through

        the tissue, leads to bacteria harboring in the fragmented, peeled and

        split fiber surface which in turn leads to chronic infections at the

        mesh surface, and results in continuing injury over time;

  g.    the hyper-inflammatory responses to collagen leading to problems

        including chronic inflammatory response, chronic pain and fibrotic

        reaction as well as infections and other serious adverse events;

  h.    the propensity of the collagen products to disintegrate after

        implantation in the female pelvis, causing pain and other adverse

        reactions;

  i.    the harshness of collagen upon the female pelvic tissue, and the

                                18
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 19 of 56




                        hardening of the product in the body; and

               j.       the inability of surgeons to effectively treat many of these

                        conditions due to the integration of the mesh into the pelvic tissue

                        and thus the inability to safely remove or excise the mesh once a

                        complication occurs.

       70.          The products are also defective due to Defendants’ failure to

adequately warn or instruct the Plaintiff and/or their health care providers of known

subjects including, but not limited to, the following:

               a.       the products’ propensities to contract, retract, and/or shrink inside

                        the body;

               b.       the products’ propensities for degradation, fragmentation and/or

                        migration;

               c.       the products’ inelasticity preventing proper mating with the pelvic

                        floor and vaginal region;

               d.       the frequency and manner of transvaginal mesh erosion or extrusion;

               e.       the risk of chronic inflammation resulting from the products;

               f.       the risk of chronic infections resulting from the products;

               g.       the risk of permanent vaginal or pelvic scarring as a result of the

                        products;

               h.       the risk of de novo urinary dysfunction;

               i.       the risk of de novo dyspareunia or painful sexual relations;

               j.       the risk of recurrent, intractable p e l v i c pain and other pain

                                                19
Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 20 of 56




        resulting from the products;

  k.    the need for corrective or revision surgery to adjust or remove

        the p r o d u c t s which in some cases is not feasible nor possible;

  l.    the severity of complications that could arise as a result of

        implantation of the products;

  m.    the hazards associated with the products;

  n.    the products’ defects described herein;

  o.    treatment of pelvic organ prolapse and stress urinary incontinence

        with the products is no more effective than feasible, available and

        safer alternatives;

  p.    treatment of pelvic organ prolapse and stress urinary incontinence

        with the products exposes patients to greater risk than feasible,

        available and safer alternatives;

  q.    treatment of pelvic organ prolapse and stress urinary incontinence

        with the products makes future surgical repair more difficult than

        feasible, available and safer alternatives;

  r.    use of the products puts the patient at greater risk of requiring

        additional surgery than feasible, available and safer alternatives;

  s.    removal of the p r o d u c t s due to complications may involve

        multiple surgeries and may significantly impair the patient’s quality

        of life; and

  t.    complete removal of the p r o d u c t s may not be possible and

                                 20
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 21 of 56




                     may not result in complete resolution of the complications,

                     including pain.

                                 CAUSES OF ACTION

                                         COUNT I
                                       NEGLIGENCE

       71.     Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      72.      Defendants had a duty to individuals, including the Plaintiff, to use

reasonable care in designing, researching, manufacturing, marketing, labeling,

packaging, supplying, distributing and selling the pelvic mesh products.

      73.      Defendants were negligent in failing to use reasonable care as described

herein in designing, manufacturing, marketing, labeling, packaging and selling the

products. Defendants breached their aforementioned duty by:

               a.    failing to design the p r o d u c t s so as to avoid an unreasonable

                     risk of harm to women in whom the products were implanted,

                     including the Plaintiff;

               b.    failing to manufacture the products so as to avoid an unreasonable

                     risk of harm to women in whom the products were implanted,

                     including the Plaintiff;

               c.    failing to use reasonable care in the testing of the products so as to

                     avoid an unreasonable risk of harm to women in whom the products

                     were implanted, including the Plaintiff;


                                                21
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 22 of 56




              d.    failing to use reasonable care in inspecting the products to avoid an

                    unreasonable risk of harm to women in whom the products were

                    implanted, including the Plaintiff; and

              e.    otherwise negligently or carelessly designing, manufacturing,

                    marketing, labeling, packaging and/or selling the products.

      74.      The reasons that Defendants’ negligence caused the products to be

unreasonably dangerous and defective include, but are not limited to:

              a.    the use of polypropylene material in the p r o d u c t s and the

                    immune reaction that results from such material, causing adverse

                    reactions and injuries;

              b.    the design of the products to be inserted into and through an area

                    of the body with high levels of bacteria that adhere to the mesh

                    causing immune reactions and subsequent tissue breakdown and

                    adverse reactions and injuries;

              c.    biomechanical issues with the design of the products, including, but

                    not limited to, the propensity of the products to contract or shrink

                    inside the body, that in turn cause surrounding tissue to be inflamed,

                    become fibrotic, and contract, resulting in injury;

              d.    the use and design of arms and anchors in the products, which,

                    when placed in the women, are likely to pass through contaminated

                    spaces and injure major nerve routes in the pelvic region;

              e.    the propensity of the p r o d u c t s for migration or to gradually

                                              22
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 23 of 56




                     elongate and deform when subject to prolonged tension inside the

                     body;

              f.     the inelasticity of the p r o d u c t s , causing them to be improperly

                     mated to the delicate and sensitive areas of the pelvis where they

                     are implanted, and causing pain upon normal daily activities that

                     involve movement in the pelvis (e.g., intercourse, defecation);

              g.     the     propensity   of   the   products        for   degradation    or

                     fragmentation over time, which causes a chronic inflammatory and

                     fibrotic reaction, and results in continuing injury over time;

              h.     the propensity of the products to cause long standing

                     inflammatory response altering the effective porosity of the mesh

                     resulting in poor outcomes including bridging fibrosis, compromise

                     of tissues in contact with or surrounding the mesh, erosion, nerve

                     damage and resulting neuromas; and

              i.     the creation of a non-anatomic condition in the pelvis leading to

                     chronic pain and functional disabilities when the mesh is implanting

                     according to the manufacturers' instructions.

      75.     Defendants also negligently failed to warn or instruct the Plaintiff and/or

her health care providers of known subjects including, but not limited to, the following:

              a.     the products’ propensities to contract, retract and/or shrink inside the

                     body;

              b.     the products’ propensities for degradation, fragmentation and/or

                                               23
Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 24 of 56




        migration;

  c.    the products’ inelasticity preventing proper mating with the pelvic

        floor and vaginal region;

  d.    the frequency and manner of mesh erosion or extrusion;

  e.    the risk of chronic inflammation resulting from the products;

  f.    the risk of chronic infections resulting from the products;

  g.    the risk of permanent vaginal or pelvic scarring as a result of the
        products;

  h.    the risk of de novo urinary dysfunction;

  i.    the risk of de novo dyspareunia or painful sexual relations;

  j.    the risk of recurrent, intractable pelvic pain and other pain

        resulting from the products;

  k.    the need for corrective or revision surgery to adjust or remove the

        products which in some cases is not feasible nor possible;

  l.    the severity of complications that could arise as a result of

        implantation of the products;

  m.    the hazards associated with the products;

  n.    the products’ defects described herein;

  o.    treatment of p e l v i c     organ prolapse and stress urinary

        incontinence with the products is no more effective than feasible,

        available and safer alternatives;

  p.    treatment of pelvic organ prolapse and stress urinary incontinence



                                24
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 25 of 56




                    with the products exposes patients to greater risk than feasible,

                    available and safer alternatives;

              q.    treatment of     pe lv i c        organ   prolapse   and stress urinary

                    incontinence with the products makes future surgical repair more

                    difficult than feasible, available and safer alternatives;

              r.    use of the p r o d u c t s puts the patient at greater risk of

                    requiring additional surgery than feasible, available and safer

                    alternatives;

              s.    removal of the products due to complications may involve multiple

                    surgeries and may significantly impair the patient’s quality of life;

              t.    complete removal of the products may not be possible and may

                    not result in complete resolution of the complications, including

                    pain; and

              u.    as a result of these life-altering and, in some cases, permanent

                    injuries, Plaintiff has suffered severe emotional pain and injury and

                    has suffered and will suffer apprehension of increased risk for

                    injuries, infections, pain, mental anguish, discharge and multiple

                    corrective surgeries as a result of implantation of mesh.

      76.     Defendants likewise failed to conduct post-market vigilance or surveillance

by:

              a.    monitoring or acting on findings in the scientific and medical

                    literature;

                                                 25
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 26 of 56




               b.         monitoring or investigating and evaluating reports in the FDA

                          adverse event databases for their potential significance for

                          Defendants’ pelvic mesh products;

               c.         failing to comply with manufacturer requirements of the medical

                          device; and

               d.         reporting (MDR) Regulations, specifically:

                     i.         Failing to report MDRs (Medical Device [adverse event]

                                Reports); and

                    ii.         failing to investigate reports of serious adverse events.

      77.      As a direct and proximate result of Defendants’ negligence, the Plaintiff

has experienced significant mental and physical pain and suffering, has sustained

permanent injury, has undergone medical treatment and will likely undergo further

medical treatment and procedures, has suffered financial or economic loss, including,

but not limited to, obligations for medical services and expenses, lost income, and

other damages. As long as parts of Defendants’ pelvic mesh product remain implanted

in Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device

before removal, Plaintiff will continue to suffer the above-referenced and new injuries

until death.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                                 26
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 27 of 56




                                  COUNT II
                       STRICT LIABILITY-DESIGN DEFECT

      78.     Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      79.     The product implanted in Plaintiff was not reasonably safe for i t s

intended use and was defective as described herein with respect to its design. As

previously stated, these product s’ design defects include, but are not limited to:

              a.     the use of polypropylene material and/or collagen material in the

                     products and the immune reaction that results from such material,

                     causing adverse reactions and injuries;

              b.     the design of the products to be inserted into and through an area

                     of the body with high levels of bacteria that adhere to the mesh

                     causing immune reactions and subsequent tissue breakdown and

                     adverse reactions and injuries;

              c.     biomechanical issues with the design of the product, including, but

                     not limited to, the propensity of the product to contract or shrink

                     inside the body, that in turn cause surrounding tissue to be inflamed,

                     become fibrotic, and contract, resulting in injury;

              d.     the use and design of arms and anchors in the product, which, when

                     placed in the women, are likely to pass through contaminated spaces

                     and injure major nerve routes in the pelvic region;

              e.     the propensity of the p r o d u c t s for migration or to gradually


                                              27
Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 28 of 56




        elongate and deform when subject to prolonged tension inside the

        body;

  f.    the inelasticity of the p r o d u c t s , causing them to be improperly

        mated to the delicate and sensitive areas of the pelvis where they

        are implanted, and causing pain upon normal daily activities that

        involve movement in the pelvis (e.g., intercourse, defecation);

  g.    the     propensity   of   the   products        for   degradation   or

        fragmentation over time, which causes a chronic inflammatory and

        fibrotic reaction, and results in continuing injury over time;

  h.    the hyper-inflammatory responses to collagen leading to problems

        including chronic pain and fibrotic reaction;

  i.    the propensity of the collagen products to disintegrate after

        implantation in the female pelvis, causing pain and other adverse

        reactions;

  j.    the adverse tissue reactions caused by the collagen products, which

        are causally related to infection, as the collagen is a foreign organic

        material;

  k.    the harshness of collagen upon the female pelvic tissue, and the

        hardening of the product in the body; and

  l.    the creation of a non-anatomic condition in the pelvis leading to

        chronic pain and functional disabilities when the mesh is implanting

        according to the manufacturers' instructions.

                                  28
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 29 of 56




      80.     As a direct and proximate result of the product’s aforementioned defects

as described herein, the Plaintiff has experienced significant mental and physical pain

and suffering, has sustained permanent injury, has undergone medical treatment and

will likely undergo future medical treatment and procedures, has suffered financial or

economic loss, including, but not limited to, obligations for medical services and

expenses, lost income, and other damages. As long as parts of Defendants’ pelvic mesh

product remain implanted in Plaintiff or Plaintiff experienced permanent injuries caused

by Defendants’ device before removal, Plaintiff will continue to suffer the above-

referenced and new injuries until death.

      81.     Defendants     are   strictly   liable   to   the   Plaintiff   for designing,

manufacturing, marketing, labeling, packaging and selling a defective product.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                               COUNT III
               STRICT LIABILITY – MANUFACTURING DEFECT

      82.     Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      83.     The product implanted in the Plaintiff was not reasonably safe for its

intended use and was defective as described herein as a matter of law with respect to

its manufacture, in that it deviated materially from Defendants’ design and


                                               29
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 30 of 56




manufacturing specifications in such a manner as to pose unreasonable risks of serious

bodily harm to the Plaintiff.

      84.      As a direct and proximate result of the product’s aforementioned defects

as described herein, the Plaintiff has experienced significant mental and physical pain

and suffering, has sustained permanent injury, has undergone medical treatment and

corrective surgery and hospitalization, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, and/or lost

income, and other damages. As long as parts of Defendants’ pelvic mesh product remain

implanted in Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’

device before removal, Plaintiff will continue to suffer the above-referenced and new

injuries until death.

      85.      Defendants are strictly liable to the Plaintiff named in this Complaint for

designing, manufacturing, marketing, labeling, packaging and selling a defective

product.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                 COUNT IV
                    STRICT LIABILITY – FAILURE TO WARN

      86.       Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.


                                              30
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 31 of 56




      87.      The product implanted in the Plaintiff was not reasonably safe for its

intended use and was defective as described herein as a matter of law due to its lack

of appropriate and necessary warnings. Specifically, Defendants did not provide

sufficient or adequate warnings to the Plaintiff, her medical providers, the medical

community, the FDA, and/or public at large.

      88.      Defendants were and are aware that their products, as described herein,

degrade, contract, shrink, fray, cord, migrate, stiffen, loose pore size with tension, and/or

otherwise deform at all times relevant to Plaintiff’s claims.

      89.      Defendants have a post-implant and continuing duty to warn Plaintiff, her

medical providers, the medical community, the FDA, and/or the public at large of their

products’ known characteristics or defective propensities as described herein.

Defendants breached and continue to breach these duties owed to Plaintiff, her medical

providers, the medical community, the FDA, and/or the public.             These duties are

continuing in nature and will only expire until Defendants permanently remove their

products from the market, all medical providers cease implanting Defendants pelvic

products into their patients, and/or the FDA bans said products from the market, each of

which has yet to occur.

      90.      As a direct and proximate result of the products’ aforementioned defects

as described herein, the Plaintiff has experienced significant mental and physical pain and

suffering, has sustained permanent injury, has undergone medical treatment and will

likely undergo further medical treatment and procedures, has suffered financial or

economic loss, including, but not limited to, obligations for medical services and

                                              31
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 32 of 56




expenses, and/or lost income, and other damages. As long as parts of Defendants’ pelvic

mesh product remain implanted in Plaintiff or Plaintiff experienced permanent injuries

caused by Defendants’ device before removal, Plaintiff will continue to suffer the above-

referenced and new injuries until death.

      91.      Defendants are strictly liable to the Plaintiff for designing, manufacturing,

marketing, labeling, packaging and selling a defective product.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                 COUNT V
                  STRICT LIABILITY – DEFECTIVE PRODUCT

      92.      Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      93.     At the time of Plaintiff’s injuries, the Defendants’ pelvic mesh products

were defective and unreasonably dangerous to foreseeable consumers, patients, and

users, including Plaintiff, and the warnings, labels, and instructions were deficient.

      94.     The Defendants’ p e l v i c m e s h p r o d u c t s are dangerous and

defective, unfit and unsafe for their intended and reasonably foreseeable uses, and do

not meet or perform to the expectations of patients and their health care providers.

      95.     Plaintiff bring strict product liability claims under the common law,

Section 402A of the Restatement of Torts (Second) against Defendants.


                                              32
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 33 of 56




      96.      As a proximate result of the Defendants’ design, manufacture,

marketing, sale and distribution of the pelvic mesh products, Plaintiff has been injured

and sustained severe and permanent pain, suffering, disability, impairment, loss of

enjoyment of life, loss of care, comfort, and economic damages. As long as parts of

Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced

permanent injuries caused by Defendants’ device before removal, Plaintiff will continue

to suffer the above-referenced and new injuries until death.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                 COUNT VI
                        BREACH OF EXPRESS WARRANTY

      97.      Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      98.      Defendants made assurances as described herein to the general public,

hospitals and health care professionals that the p e l v i c m e s h p r o d u c t s were safe

and reasonably fit for their intended purposes.

      99.      The Plaintiff and/or her healthcare providers chose the product based upon

Defendants’ warranties and representations, as described herein, regarding the safety and

fitness of their products.

      100.     The Plaintiff, individually and/or by and through her physicians as her


                                               33
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 34 of 56




agents, reasonably relied upon Defendants’ express warranties and guarantees that the

products were safe, merchantable, and reasonably fit for their intended purposes.

      101.     Defendants breached these express warranties because the product

implanted in the Plaintiff was unreasonably dangerous and defective, as described

herein, and not as Defendants had represented.

      102.     Defendants’ breach of their express warranties resulted in the

implantation of unreasonably dangerous and defective product in Plaintiff, placing

Plaintiff’s health and safety in jeopardy.

      103.     As a direct and proximate result of Defendants’ breach of the

aforementioned express warranties, the Plaintiff has experienced significant mental and

physical pain and suffering, has sustained permanent injury, has undergone medical

treatment and will likely undergo further medical treatment and procedures, has suffered

financial or economic loss, including, but not limited to, obligations for medical services

and expenses, and/or lost income, and other damages. As long as parts of Defendants’

pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced permanent

injuries caused by Defendants’ device before removal, Plaintiff will continue to suffer

the above-referenced and new injuries until death.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and

such further relief as the Court deems equitable and just.



                                              34
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 35 of 56




                                   COUNT VII
                          BREACH OF IMPLIED WARRANTY

      104.      Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      105.     Defendants impliedly warranted that the pelvic mesh products were

merchantable and were fit for the ordinary purposes for which they were intended.

      106.     When the p r o d u c t was implanted in the Plaintiff to treat her stress

urinary incontinence and/or pelvic organ prolapse, the product was being used for the

ordinary purpose for which it was intended.

      107.     The Plaintiff, individually and/or by and through her physicians as her

agents, relied upon Defendants’ implied warranties of merchantability in consenting to

have the product implanted in her.

      108.     Defendants breached these implied warranties of merchantability because

the product implanted in the Plaintiff was neither merchantable nor suited for its

intended use as warranted.

      109.     Defendants’ breach of their implied warranties resulted in the implantation

of unreasonably dangerous and defective product in Plaintiff, placing Plaintiff’s health

and safety in jeopardy.

      110.     As a direct and proximate result of Defendants’ breach of the

aforementioned implied warranties, the Plaintiff has experienced significant mental and

physical pain and suffering, has sustained permanent injury, has undergone medical

treatment and will likely undergo further medical treatment and procedures, has suffered


                                              35
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 36 of 56




financial or economic loss, including, but not limited to, obligations for medical

services and expenses, and/or lost income, and other damages. As long as parts of

Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced

permanent injuries caused by Defendants’ device before removal, Plaintiff will continue

to suffer the above-referenced and new injuries until death.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                 COUNT VIII
                          FRAUDULENT CONCEALMENT

      111.     Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

      112.     Throughout the relevant time periods, it was known or knowable to

Defendants that their pelvic mesh products caused large numbers of complications that

were not rare. Moreover, it was known or knowable to Defendants that the surgical

technique and training of implanting physicians was not the cause of the adverse events

associated with these devices. It was known or knowable to Defendants that the safety

and efficacy of their pelvic mesh products had not been proven with respect to, among

other things, the product, their components, their performance and their method of

insertion. It was known or knowable to Defendants that there was no evidence that their

pelvic mesh products were safe and effective and, in fact the evidence that was known


                                              36
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 37 of 56




or knowable to Defendants was that their pelvic mesh products were not safe and

effective. Defendants continued to represent that their pelvic mesh products were safe

and effective.

      113.       Despite what was known or knowable to Defendants about the lack of

safety and efficacy of their pelvic mesh products through the relevant time periods,

Defendants failed to disclose this information to the Plaintiff, to their physicians or to

the public at large.

      114.       Despite this knowledge, Defendants continued to market and sell their

p e l v i c m e s h p r o d u c t s and procedures as being safe and efficacious with evidence

to the contrary. Additionally, Defendants wrongfully and intentionally, through their

physician training program, provided physicians with the comfort that they had sufficient

training, consistent with the 2008 FDA PHN, to minimize or eliminate adverse effects

resulting from the devices.

      115.       At all times mentioned herein, Defendants, and each of them, had the

duty and obligation to disclose to Plaintiff and to their physicians, the true facts

concerning the aforesaid products, that is, that said products were dangerous and

defective, lacking efficacy for their purported use and lacking safety in normal use, and

how likely it was to cause serious consequences to users including permanent and

debilitating injuries. Defendants concealed these material facts prior to the time that

Plaintiff were implanted with Defendants’ pelvic mesh products.

      116.       Defendants were under a duty to Plaintiff to disclose and warn of the

defective nature of the products because:

                                               37
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 38 of 56




               a.    Defendants were in a superior position to know the true quality,

                     safety and efficacy of the Defendants’ pelvic mesh products;

               b.    Defendants knowingly made false claims about the safety and

                     quality of the Defendants’ pelvic mesh products in the documents

                     and marketing materials Defendants provided to the FDA,

                     physicians, and the general public; and

               c.    Defendants fraudulently and affirmatively concealed the defective

                     nature of the Defendants’ pelvic mesh products from Plaintiff.

      117.     The facts concealed and/or not disclosed by Defendants to Plaintiff were

material facts that a reasonable person would have considered to be important in

deciding whether or not to purchase and/or use the Defendants’ pelvic mesh products.

      118.     At all times herein mentioned, Defendants, and each of them, willfully,

intentionally, and maliciously concealed facts as set forth above from Plaintiff and her

physicians, and as a result Plaintiff, with the intent to defraud as herein alleged.

      119.     Defendants intentionally concealed and/or failed to disclose the true

defective nature of the products so that Plaintiff would request and purchase the

Defendants’ pelvic mesh product, and that her healthcare providers would dispense,

prescribe, and recommend the Defendants’ pelvic mesh products, and Plaintiff justifiably

acted or relied upon, to her detriment, the concealed and/or non-disclosed facts as

evidenced by her purchase of the Defendants’ pelvic mesh product.

      120.     At all times herein mentioned, neither Plaintiff nor her physicians were

aware of the facts set forth above, and had they been aware of said facts, they would not

                                               38
                Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 39 of 56




have acted as they did, that is, would not reasonably relied upon said representations of

safety and efficacy and utilized the pelvic mesh product for treatment of stress urinary

incontinence.

         121.     To this day, Defendants c o n t i n u e t o intentionally conceal and/or

fail to disclose the true defective nature of their products, as indicated above.

         122.     Defendants’ failure to disclose this information was a substantial factor

in Plaintiff’s physicians selecting Defendants’ pelvic mesh products and procedures for

treatment of stress urinary incontinence and pelvic organ prolapse. This failure to

disclose also resulted in the provision of incorrect and incomplete information to the

Plaintiff as a patient. As a direct and proximate result of this conduct, Plaintiff was

injured. As long as parts of Defendants’ pelvic mesh product remain implanted in

Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device before

removal, Plaintiff will continue to suffer the above-referenced and new injuries until

death.

         WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                      COUNT IX
                                 CONSTRUCTIVE FRAUD

         123.     Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.


                                                39
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 40 of 56




      124.     Defendants are in a unique position of knowledge concerning the quality,

safety and efficacy of the Defendants’ pelvic mesh products, which knowledge is not

possessed by Plaintiff or her physicians, and Defendants thereby hold a position of

superiority over Plaintiff and her physicians.

      125.     Despite their unique and superior knowledge regarding the defective

nature of the Defendants’ pelvic mesh products, Defendants continue to suppress,

conceal, omit, and/or misrepresent information to Plaintiff, the medical community,

and/or the FDA, concerning the severity of risks and the dangers inherent in the

intended use of the Defendants’ p e l v i c m e s h p r o d u c t s , as compared to other

products and forms of treatment.

      126.     Defendants have concealed and suppressed the above-referenced material

information, including limited clinical testing, that would reveal that the Defendants’

pelvic mesh products had a higher risk of adverse effects, in addition to, and exceeding

those associated with alternative procedures and available devices. Instead, Defendants

have misrepresented the safety and efficacy of their products.

      127.     Upon information and belief, Defendants’ misrepresentations are and were

designed to induce physicians and Plaintiff to prescribe, dispense, recommend and/or

purchase the Defendants’ pelvic mesh products. Plaintiff and the medical community

have relied upon Defendants’ representations.

      128.     Defendants took unconscionable advantage of their dominant position of

knowledge with regard to Plaintiff and her medical providers and engaged in

constructive fraud in their relationship with Plaintiff and her medical providers. Plaintiff

                                                 40
             Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 41 of 56




reasonably relied on Defendants’ representations.

      129.     As a proximate result of the Defendants’ conduct, Plaintiff has been

injured, and sustained severe and permanent pain, suffering, disability, impairment, loss

of enjoyment of life, loss of care, comfort and economic damages. As long as parts of

Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff experienced

permanent injuries caused by Defendants’ device before removal, Plaintiff will continue

to suffer the above-referenced and new injuries until death.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                         COUNT X
   DISCOVERY RULE, TOLLING AND FRAUDULENT CONCEALMENT

       130.    Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       131.    Plaintiff asserts all applicable state statutory and common law rights and

theories related to the tolling or extension of any applicable statute of limitations,

including equitable tolling, delayed discovery, discovery rule, and fraudulent

concealment.

       132.    Plaintiff pleads that the discovery rule should be applied to toll the running

of the statute of limitations until Plaintiff knew, or through the exercise of reasonable

care and diligence should have known, of facts indicating that Plaintiff had been injured,


                                               41
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 42 of 56




the cause of the injury and the tortious nature of the wrongdoing that caused the injury.

       133.   Despite diligent investigation by Plaintiff into the cause of her injuries,

including consultations with Plaintiff’s medical providers, the nature of Plaintiff’s

injuries and damages, and their relationship to the p r o d u c t s was not discovered, and

through reasonable care and due diligence could not has been discovered, until a date

within the applicable statute of limitations for filing Plaintiff’s claims. Therefore, under

appropriate application of the discovery rule, Plaintiff’s suit was filed well within the

applicable statutory limitations period.

       134.   The running of the statute of limitations in this cause is tolled due to

equitable tolling. Defendants are estopped from asserting a statute of limitations defense

due to Defendants’ fraudulent concealment, through past and continuing affirmative

misrepresentations and omissions, from Plaintiff and Plaintiff’s physicians of the true

risks associated with the products. As a result of Defendants’ fraudulent concealment,

Plaintiff and Plaintiff’s physicians were unaware, and could not have known or have

learned through reasonable diligence that Plaintiff had been exposed to the risks alleged

herein and that those risks were the direct and proximate result of the wrongful acts and

omissions of the Defendants.

                                 COUNT XI
                       NEGLIGENT MISREPRESENTATION

       135.   Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       136.   Defendants had a n d h a v e a duty to accurately and truthfully represent


                                              42
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 43 of 56




to the medical and healthcare community, Plaintiff, the FDA, and the public, that the

pelvic mesh products had not been adequately tested and found to be safe and effective

for the treatment of incontinence and/or prolapse. The representations made by

Defendants, in fact, were false.

       137.   Defendants failed to exercise ordinary care in the representations

concerning the pelvic mesh products while they were involved in their manufacture, sale,

testing, quality assurance, quality control, and distribution in interstate commerce,

because Defendants negligently misrepresented the p e l v i c m e s h p r o d u c t s ’

high risk of unreasonable, dangerous, adverse side effects. Defendants’ above-

referenced failures continue to this day.

       138.   Defendants breached their duty in representing that the Defendants’

pelvic mesh products have no serious side effects different from older generations of

similar products and/or procedures to Plaintiff, Plaintiff’s physicians, and the medical

and healthcare community. Defendants’ above-referenced breaches continue to this day.

       139.   As a foreseeable, direct and proximate result of the negligent

misrepresentation of Defendants as set forth herein, Defendants knew, and had reason to

know, that the pelvic mesh products had been insufficiently tested, or had not been

tested at all, and that they lacked adequate and accurate warnings, and that they

created a high risk, and/or higher than acceptable risk, and/or higher than reported and

represented risk, of adverse side effects, including, erosion, pain and suffering, surgery

to remove the products, and other severe and personal injuries, which are permanent and

lasting in nature. As long as parts of Defendants’ pelvic mesh product remain implanted

                                             43
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 44 of 56




in Plaintiff or Plaintiff experienced permanent injuries caused by Defendants’ device

before removal, Plaintiff will continue to suffer the above-referenced and new injuries

until death.

       140.     As a direct and proximate result of the Defendants’ conduct, Plaintiff has

been injured, and sustained severe and permanent pain, suffering, disability, impairment,

loss of enjoyment of life, loss of care, comfort and economic damages.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                                COUNT XII
               NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       141.     Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       142.     Defendants carelessly and negligently manufactured, designed, developed,

tested, labeled, marketed and sold the Defendants’ pelvic mesh product to Plaintiff,

carelessly and negligently concealing the harmful effects of the Defendants’ pelvic mesh

product from Plaintiff, and carelessly and negligently misrepresented the quality, safety

and efficacy of the product.

       143.      Plaintiff was directly impacted by Defendants’ carelessness and

negligence, in that Plaintiff has sustained and will continue to sustain emotional distress,

severe physical injuries, economic losses, and other damages as a direct result of being


                                              44
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 45 of 56




implanted with the pelvic mesh product sold and distributed by Defendants and/or

because of the nature of their relationship to the individual implanted with the pelvic

mesh product.

       144.   As a direct and proximate result of the Defendants’ conduct, Plaintiff has

been injured, and sustained severe and permanent pain, suffering, disability, impairment,

loss of enjoyment of life, loss of care, comfort, and economic damages. As long as parts

of Defendants’ pelvic mesh product remain implanted in Plaintiff or Plaintiff

experienced permanent injuries caused by Defendants’ device before removal, Plaintiff

will continue to suffer the above-referenced and new injuries until death.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, punitive damages, together with interest, costs of suit, attorneys’ fees, and such

further relief as the Court deems equitable and just.

                         COUNT XIII
       VIOLATION OF OKLAHOMA CONSUMER PROTECTION ACT

       145.   Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       146.   Plaintiff purchased and used the Defendants’ pelvic mesh product

primarily for personal use and thereby suffered ascertainable losses as a result of

Defendants’ actions in violation of the Oklahoma Consumer Protection Act, Tit. 15

§§751 to 765 (“The Act”).

       147.   Had Defendants not engaged in the deceptive conduct described herein,


                                              45
          Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 46 of 56




Plaintiff would not have purchased and/or paid for the Defendants’ pelvic mesh

product, and would not have incurred related medical costs and injury.

       148.   Defendants engaged in wrongful conduct while at the same time

obtaining, under false pretenses, monies from Plaintiff for the pelvic mesh product that

would not have been paid had Defendants not engaged in unfair and deceptive conduct.

       149.   Unfair methods of competition or deceptive acts or practices that were

proscribed by law, including the following:

              a.     representing   that   goods   or   services   have    characteristics,

                     ingredients, uses benefits or quantities that they do not have;

              b.     advertising goods or services with the intent not to sell them as

                     advertised; and

              c.     engaging in fraudulent or deceptive conduct that creates a

                     likelihood of confusion or misunderstanding.

       150.   Plaintiff was injured by the cumulative and indivisible nature of

Defendants’ conduct. The cumulative effect of Defendants’ conduct directed at patients,

physicians and consumers was to create demand for and sell the Defendants’ pelvic mesh

products. Each aspect of Defendants’ conduct combined to artificially create sales of the

Defendants’ pelvic mesh products.

       151.   Defendants have a statutory duty to refrain from unfair or deceptive acts

or trade practices in the design, labeling, development, manufacture, promotion and sale

of the Defendants’ pelvic mesh products.

       152.   Had Defendants not engaged in the deceptive conduct described above,

                                              46
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 47 of 56




Plaintiff would not have purchased and/or paid for the product, and would not have

incurred related medical costs.

       153.   Defendants’ deceptive, unconscionable, or fraudulent representations and

material omissions to patients, physicians and consumers, including Plaintiff, constituted

unfair and deceptive acts and trade practices in violation of The Act.

       154.   Defendants’ actions, as complained of herein, constitute unfair

competition or unfair, unconscionable, deceptive or fraudulent acts, or trade practices in

violation of The Act.

       155.   Defendants have engaged in unfair competition or unfair or deceptive acts

or trade practices or have made false representations in violation of The Act.

       156.   Under The Act, which protects consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising,

Defendants are the suppliers, manufacturers, advertisers, and sellers, who are subject to

liability under such legislation for unfair, deceptive, fraudulent and unconscionable

consumer sales practices.

       157.   Defendants violated The Act which was enacted to protect consumers

against unfair, deceptive, fraudulent and unconscionable trade and business practices and

false advertising, by knowingly and falsely representing that the Defendants’ pelvic

mesh products were fit to be used for the purpose for which they were intended,

when in fact they were defective and dangerous, and by other acts alleged herein.

These representations were made in marketing and promotional materials.

       158.   The actions and omissions of Defendants alleged herein are uncured or

                                             47
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 48 of 56




incurable deceptive acts under The Act to protect consumers against unfair, deceptive,

fraudulent and unconscionable trade and business practices and false advertising.

Defendants’ above-referenced actions and omissions continue to this day.

       159.   Defendants had, and have actual knowledge of the defective and

dangerous condition of the Defendants’ pelvic mesh products and failed to take any

action to cure such defective and dangerous conditions.

       160.   Plaintiff and the medical community relied and continue to rely upon

Defendants’ misrepresentations and omissions in determining which product and/or

procedure to undergo and/or perform.

       161.   Defendants’ deceptive, unconscionable or fraudulent representations and

material omissions to patients, physicians and consumers, constituted unfair and

deceptive acts and practices.

       162.   By reason of the unlawful acts engaged in by Defendants, and as a direct

and proximate result thereof, Plaintiff has suffered ascertainable losses and damages.

       163.   As a direct and proximate result of Defendants’ violations of The Act,

Plaintiff has sustained economic losses, injuries and other damages and are entitled to

statutory and compensatory damages in an amount to be proven at trial.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request restitution and

disgorgement of profits, together with interest, cost of suit, attorneys’ fees, and all such

other and further relief as this Court deems just and proper.



                                              48
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 49 of 56




                                    COUNT XIV
                                 GROSS NEGLIGENCE

       164.    Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       165.    Defendants’ conduct was willful and wanton, showing an utter

indifference to or conscious regard for the safety of others, the public and Plaintiff for

which the law would allow, and which Plaintiff will seek the imposition of punitive

damages, in that Defendants’ conduct, when viewed objectively from Defendants’

standpoint at the time of the conduct, involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to others, and Defendants were

actually, subjectively aware of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety, or welfare of others; or included a material

representation that was false, with Defendants, knowing that it was false or with reckless

disregard as to its truth and as a positive assertion, with the intent that the representation

was acted on by Plaintiff.

       166.    Plaintiff relied on the representation and suffered injury as a proximate

result of this reliance.

       167.    Plaintiff therefore will seek to assert claims for punitive damages in an

amount within the jurisdictional limits of the Court.

       168.    Plaintiff also alleges that the acts and omissions of named Defendants,

whether taken singularly or in combination with others, constitute gross negligence that

proximately caused the injuries to Plaintiff. In that regard, Plaintiff will seek punitive


                                               49
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 50 of 56




damages in an amount that would punish Defendants for their conduct and which would

deter other manufacturers from engaging in such misconduct in the future.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                    COUNT XV
                               LOSS OF CONSORTIUM
       169.   Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       170.   At all relevant times hereto, Plaintiff had a spouse, Joseph Wells (hereafter

referred to as “Spouse Plaintiff”), who has suffered injuries and losses as a result of

the pelvic mesh product and Plaintiff’s injuries.

       171.   For the reasons set forth herein, the Spouse Plaintiff has necessarily paid

and has become liable to pay for medical aid, treatment, monitoring, medications and

other expenditures and will necessarily incur further expenses of a similar nature in the

future as a proximate result of Defendants’ misconduct.

       172.   For the reasons set forth herein, the Spouse Plaintiff has suffered and

will continue to suffer the loss of his loved one’s support, companionship, services,

society love and affection.




                                              50
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 51 of 56




       173.   The Spouse Plaintiff alleges that his marital relationship was impaired

and depreciated, and the marital association between husband and wife has been

altered.

       174.   The Spouse Plaintiff has suffered great emotional pain and mental

anguish.

       175.   As a direct and proximate result of Defendants’ wrongful conduct, the

Spouse Plaintiff of the aforesaid Plaintiff, has sustained and will continue to sustain

severe emotional distress, economic losses and other damages for which he is entitled

to compensatory and equitable damages and declaratory relief in an amount to be

proven at trial. Defendants are liable to the Spouse Plaintiff, jointly and severally for

all general, special and equitable relief to which the Spouse Plaintiff is entitled by law.

       176.   The Spouse Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and requests compensatory

damages, together with interest, costs of suit, attorneys’ fees, and such further relief

as the Court deems equitable and just.

                                   COUNT XVI
                               UNJUST ENRICHMENT

       177.   Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       178.   Defendants are, and at all times relevant, were the manufacturers, sellers,

and/or suppliers of the Defendants’ pelvic mesh products.

       179.   Plaintiff paid for the Defendants’ pelvic mesh product for the purpose of


                                              51
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 52 of 56




treatment of stress urinary incontinence.

       180.   Defendants have accepted payment by Plaintiff and others on Plaintiff’s

behalf for the purchase of the Defendants’ pelvic mesh products.

       181.   Plaintiff has not received the safe and effective medical device for which

she paid.

       182.   It would be inequitable for Defendants to keep this money since Plaintiff

did not in fact receive a safe and effective medical device, as represented by Defendants.

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly, severally and in the alternative, and request compensatory

damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

the Court deems equitable and just.

                                    COUNT XVI
                                PUNITIVE DAMAGES

       183.   Plaintiffs incorporate by reference each and every paragraph of this

Complaint as if fully set forth herein.

       184.   Defendants sold their products to the healthcare providers of the Plaintiff

and other healthcare providers in the state of Oklahoma and throughout the United States

without doing adequate testing to ensure that the products were reasonably safe for

implantation in the female pelvic area.

       185.   Defendants sold the products to the Plaintiff’s health care providers and

other health care providers in the state of Oklahoma and throughout the United States

despite their knowledge that the products can shrink, disintegrate and/or degrade inside


                                              52
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 53 of 56




the body, and cause the other problems heretofore set forth in this Complaint, thereby

causing severe and debilitating injuries suffered by the Plaintiff and numerous other

women.

       186.   Defendants ignored reports from patients and health care providers

throughout the United States and elsewhere of the products’ failures to perform as

intended, which resulted in the severe and debilitating injuries suffered by the Plaintiff

and numerous other women. Rather than doing adequate testing to determine the cause

of these injuries, or to rule out the products’ designs or the processes by which the

products are manufactured as the cause of these injuries, Defendants chose instead to

continue to market and sell the products as safe and effective.

       187.   Defendants ignored medical literature, studies, and communications and

reports from their own key opinions leaders, experts, employees, agents, and

representatives, of the products’ failures to perform as intended, which resulted in the

severe and debilitating injuries suffered by the Plaintiff and numerous other women.

Rather than doing adequate testing to determine the cause of these injuries, or to rule out

the products’ designs or the processes by which the products are manufactured as the

cause of these injuries, Defendants chose instead to continue to market and sell the

products as safe and effective.

       188.   Defendants knew the products were unreasonably dangerous in light of

their risks of failure, pain and suffering, loss of life’s enjoyment, remedial surgeries and

treatments in an effort to cure the conditions proximately related to the use of the

p r o d u c t s , as well as other severe and personal injuries which were permanent and

                                              53
            Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 54 of 56




lasting in nature.

       189.   Defendants withheld and continue to withhold material information from

the medical community and the public in general, including the Plaintiff, regarding the

safety and efficacy of the products.

       190.   Defendants knew and recklessly disregarded the fact that the products

caused debilitating and potentially life altering complications with greater frequency

than feasible alternative methods and/or products used to treat pelvic organ prolapse and

stress urinary incontinence.

       191.   Defendants misstated and misrepresented data and continue to

misrepresent data so as to minimize the perceived risk of injuries caused by the products.

       192.   Notwithstanding the foregoing, Defendants continue to aggressively

market the products to consumers, without disclosing the true risks associated with the

products.

       193.   Defendants knew of the products ’ defective and unreasonably

dangerous nature, but continued to manufacture, market, distribute and sell the

products so as to maximize sales and profits at the expense of the health and safety of

the public, including the Plaintiff.

       194.   Defendants continue to conceal and/or fail to disclose to the public,

including the Plaintiff, the serious complications associated with the use of the products

to ensure continued and increased sales of the products.

       195.   Defendants’ acts were willful and wanton and proximately caused injury

to the Plaintiff, thereby justifying an award of punitive damages.

                                             54
           Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 55 of 56




                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against Defendants, and each of

them, individually, jointly and severally and requests compensatory damages, together

with interest, cost of suit, attorneys’ fees, and all such other relief as the Court deems

just and proper as well as:

       A. compensatory damages to Plaintiffs for past, present, and future damages,

       including, but not limited to, pain and suffering for severe and permanent personal

       injuries sustained by Plaintiffs, health and medical care costs, together with

       interest and costs as provided by law;

       B. restitution and disgorgement of profits;

       C. reasonable attorneys’ fees;

       D. the costs of these proceedings;

       E. economic damages;

       F. medical monitoring damages;

       G. punitive damages; and

       H. such other and further relief as this Court deems just and proper.

                              DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a trial by jury as to all issues.

       Dated: December 29th, 2020




                                                55
Case 5:20-cv-01301-R Document 1 Filed 12/29/20 Page 56 of 56




                             Respectfully submitted,

                             /s/ Thomas M. Askew
                             Thomas M. Askew, OBA #13568
                             Sharon K. Weaver, OBA #19010
                             RIGGS, ABNEY, NEAL, TURPEN,
                             ORBISON & LEWIS, P.C.
                             502 West Sixth Street
                             Tulsa, Oklahoma 74119-1010
                             (918) 587-3161 - Voice
                             (918) 587-9708 – Facsimile
                             taskew@riggsabney.com
                             sweaver@riggsabney.com
                             ATTORNEYS FOR PLAINTIFFS




                            56
